Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are considered in this Non-Final Office action.

Priority
 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has indicated in the Application Data Sheet that the present application claims the benefit of Provisional Application 62/779,106 filed 13 December 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 8 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 15 of copending Application No.16/914,935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Claims of instant App.
Claims of co-pending App. 16/914,935
1
1
8
8
15
15


The chart above maps claims containing similar subject matter as between the instant application and
the noted copending application. It is clear that all the elements of claims 1, 8 and 15 of the instant application are to be found in the claims noted above in co-pending application 1, 8 and 15 and although the claims of the two applications are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of application 16/914,935 and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations, which would have been deemed obvious by one skilled in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have
not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 13 recite the limitation "resulted in the combined probability." Although claims 6 and 13 and their respective independent claims disclose a “change-based probability,” there is no claimed language directed to a combination of probabilities or combined change-based probability. It is unclear if the “combined probability” is the same as the “change-based probability” or something completely different. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed system in claims 1-7; the claimed method in claims 8-14; and the claimed computer program product in claims 15-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.

In accordance with Step 2A, Prong One, claims 1-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

derive training set change factors for at least one of services provided for a training set product user, a priority assigned to a training set service ticket initiated by the training set product user, a frequency of service ticket interactions, and an age of the training set service ticket; 
train, using the training set service ticket and the training set change factors, a change-based machine-learning model to predict a change-based training probability that the training set product user escalated service for the training set service ticket; 
derive change factors for at least one of services provided for a product user, a priority assigned to a service ticket initiated by the product user, a frequency of service ticket interactions, and an age of the service ticket; 
predict, by applying the change-based trained machine-learning model to the service ticket and the change factors, a change-based probability that the product user escalates service for the service ticket; and 
output the change-based probability.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for predicting customer satisfaction with a service ticket interaction, which is a business relation for managing the customer interactions. Therefore, the claims recite certain methods of organizing human activity. Additionally, the use of change-based machine-learning model to predict a change-based training probability that the training set product user escalated service for the training set service ticket is the use of a mathematical model to provide an analysis for predicting customer satisfaction with a service ticket interaction.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a system comprising one or more processors;” “a non-transitory computer readable medium storing a plurality of instructions;” and a “computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors;” for receiving/transmitting data (e.g. “output the change-based probability;” etc.); processing data (e.g. “derive training set change factors for at least one of services provided for a training set product user, a priority assigned to a training set service ticket initiated by the training set product user, a frequency of service ticket interactions, and an age of the training set service ticket;” etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “a system comprising one or more processors;” “a non-transitory computer readable medium storing a plurality of instructions;” and a “computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of predicting customer satisfaction with a service ticket interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0083, that “the methods described herein may be embodied in executable instructions stored in a computer readable medium for use by or in connection with an instruction execution machine, apparatus, or device, such as a computer-based or processor- containing machine, apparatus, or device…. As used here, a "computer-readable medium" can include one or more of any suitable media for storing the executable instructions of a computer program in one or more of an electronic, magnetic, optical, and electromagnetic format, such that the instruction execution machine, system, apparatus, or device can read (or fetch) the instructions from the computer readable medium and execute the instructions for carrying out the described methods. A non-exhaustive list of conventional exemplary computer readable medium includes: a portable computer diskette; a RAM; a ROM; an erasable programmable read only memory (EPROM or flash memory); optical storage devices, including a portable compact disc (CD), a portable digital video disc (DVD), a high definition DVD (HD-DVDTM), a BLU-RAY disc; and the like.“ As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data;” “performing repetitive mathematical calculations” (e.g. train, using the training set service ticket and the training set change factors, a change-based machine-learning model to predict a change-based training probability that the training set product user escalated service for the training set service ticket; predict, by applying the change-based trained machine-learning model to the service ticket and the change factors, a change-based probability that the product user escalates service for the service ticket; etc.)  and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-7; 9-14 and 16-20 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jilani et al. (US Patent 10,438,212, hereinafter referred to as Jilani).

As per Claim 1, Jilani discloses a system for predicting service ticket escalation, the system comprising: 

a)	one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors (Jilani: Col. 11, lines 49-67 - Col. 12, lines 8-23) to: 

b)	derive training set change factors for at least one of services provided for a training set product user, a priority assigned to a training set service ticket initiated by the training set product user, a frequency of service ticket interactions, and an age of the training set service ticket (Jilani: Col. 4 lines 12-53: The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts where structured and unstructured data is derived. A first part based on structured data like the past history of similar tickets, severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket, customer's
past history, agent's past history, and the agent's knowledge in the ticket category. A group of multivariate machine learning algorithms for metric based forecasters that work with ticket-based metrics like hops between teams, ticket re-open identifiers [reopen history indicates a frequency of interactions], severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation. A second part is based on unstructured data like text used for communication between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments is used to predict the escalation odds based on the text exchanged between ticket assignee and the ticket requestor. Text is examined for tell tale signs such as comments recorded in the tickets, the nature of comments by the person assigned to handle the ticket, the nature of replies from the customer, the transfer and/or multiple transfers of responsibility for handling the ticket between or among problem solving teams, an indication that a ticket has been closed and then re-opened, the severity of a ticket, changes in the severity of a ticket, the priority of a ticket, changes in ticket priority, idle time in communications between a customer and a person working on the ticket, and category changes to the ticket. See Col. 6, lines 37-50: Multiple machine learning algorithms are trained on service desk data and take in parameters (as described above) of each service ticket to predict the probability of a service ticket being escalated.); 

c)	train, using the training set service ticket and the training set change factors, a change-based machine-learning model to predict a change-based training probability that the training set product user escalated service for the training set service ticket (Jilani: Col. 4 and Col. 6, lines 37-50: Multiple machine learning algorithms are trained on service desk data and take in parameters of each service ticket to predict the probability of a service ticket being escalated. See Col. 4 and the above rejection for the set of change factors or forecasters (e.g. priority of ticket, past history of tickets, frequency of re-opens, etc.) used to train the machine learning algorithms.); 

d)	derive change factors for at least one of services provided for a product user, a priority assigned to a service ticket initiated by the product user, a frequency of service ticket interactions, and an age of the service ticket (Jilani: Col. 4 lines 12-53: The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts where structured and unstructured data is derived. A first part based on structured data like the past history of similar tickets, severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket, customer's past history, agent's past history, and the agent's knowledge in the ticket category. A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers [reopen history indicates a frequency of interactions], severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation. A second part is based on unstructured data like text used for communication between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments is used to predict the escalation odds based on the text exchanged between ticket assignee and the ticket requestor. Text is examined for tell tale signs such as comments recorded in the tickets, the nature of comments by the person assigned to handle the ticket, the nature of replies from the customer, the transfer and/or multiple transfers of responsibility for handling the ticket between or among problem solving teams, an indication that a ticket has been closed and then re-opened, the severity of a ticket, changes in the severity of a ticket, the priority of a ticket, changes in ticket priority, idle time in communications between a customer and a person working on the ticket, and category changes to the ticket.)

e)	predict, by applying the change-based trained machine-learning model to the service ticket and the change factors, a change-based probability that the product user escalates service for the service ticket (Jilani: Col. 4 lines 12-53: The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts where structured and unstructured data is derived. In a first part, a group of multivariate machine learning algorithms for metric based forecasters that work with structured ticket-based metrics to predict the odds of escalation. A second part is based on unstructured data like text used for communication between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments is used to predict the escalation odds based on the text exchanged between ticket assignee and the ticket requestor. See Col.8, lines 30-36 where a processor is operable to generate a likelihood percentage of an escalation of the ticket based on prior escalation predictions of the natural language text processor and prior predictions of the multivariate machine learning processors. The likelihood percentage of an escalation of the ticket is displayed on a computer display device.); and 

f)	output the change-based probability (Jilani: Col. 8 lines 34-36: The likelihood percentage of an escalation of the ticket is displayed on a computer display device.).

Claims 8 and 15 recite limitations already addressed by the rejection of claim 1; therefore, the same rejection applies.

As per Claim 2, Jilani discloses the system of claim 1, wherein the training set service ticket comprises interactions between the training set product user and the training set service agent subsequent to the training set service ticket being initiated, and the service ticket comprises interactions between the product user and the service agent subsequent to the service ticket being initiated (Jilani: Col. 4 lines 12-53: The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts where structured and unstructured data is derived. A first part based on structured data. A second part is based on unstructured data like text used for communication interactions between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments is used to predict the escalation odds based on the text exchanged between ticket assignee and the ticket requestor. Text is examined for tell tale signs such as comments recorded in the tickets, the nature of comments by the person assigned to handle the ticket, the nature of replies from the customer, the transfer and/or multiple transfers of responsibility for handling the ticket between or among problem solving teams, an indication that a ticket has been closed and then re-opened, the severity of a ticket, changes in the severity of a ticket, the priority of a ticket, changes in ticket priority, idle time in communications between a customer and a person working on the ticket, and category changes to the ticket.).

Claims 9 and 16 recite limitations already addressed by the rejection of claim 2; therefore, the same rejection applies.

As per Claim 3, Jilani discloses the system of claim 1, wherein the training set change factors for services provided for the training set product user are based on at least one of a rate of training set responses providing service, a number of training set service agents providing service, and a quality of training set services provided, and the change factors for services provided by the service agent to the product user are based on at least one of a rate of responses providing service, a number of service agents providing service, and a quality of services provided (Jilani: Col. 4 lines 12-53: The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts where structured and unstructured data is derived. A first part based on structured data like the past history of similar tickets, severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket, customer's past history, agent's past history, and the agent's knowledge in the ticket category. A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams [number of service agents (See Col. 5 lines 19-24, where the hops referred to a number of multiple agents assigned to a ticket), ticket re-open identifiers [rate/frequency of responses], severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation. A second part is based on unstructured data like text used for communication between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments is used to predict the escalation odds based on the text exchanged between ticket assignee and the ticket requestor. Text is examined for tell tale signs such as comments recorded in the tickets, the nature of comments by the person assigned to handle the ticket, the nature of replies from the customer, the transfer and/or multiple transfers of responsibility for handling the ticket between or among problem solving teams, an indication that a ticket has been closed and then re-opened, the severity of a ticket, changes in the severity of a ticket, the priority of a ticket, changes in ticket priority, idle time in communications between a customer and a person working on the ticket, and category changes to the ticket.)

Claims 10 and 17 recite limitations already addressed by the rejection of claim 3; therefore, the same rejection applies.

As per Claim 4, Jilani discloses the system of claim 3, wherein the quality of training set services provided is based on at least one of a number of training set service ticket notes relative to a number of training set responses providing service, a number of training set service ticket interactions comprising machine text relative to a number of training set service ticket interactions, a number of training set service ticket interactions that request information from the training set product user, and a number of training set service ticket interactions that request identical information from the training set product user, and the quality of services provided is based on at least one of a number of service ticket notes relative to a number of responses providing service, a number of service ticket interactions comprising machine text relative to a number of the service ticket interactions, a number of service ticket interactions that request information from the product user, and a number of service ticket interactions that request identical information from the product user (Jilani: Col. 4 lines 12-53: The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts where structured and unstructured data is derived. A first part based on structured data. A second part is based on unstructured data like text used for communication interactions between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments is used to predict the escalation odds based on the text exchanged between ticket assignee and the ticket requestor. Text is examined for tell tale signs such as comments recorded in the tickets, the nature of comments by the person assigned to handle the ticket, the nature of replies from the customer, the transfer and/or multiple transfers of responsibility for handling the ticket between or among problem solving teams [number of responses/interactions], an indication that a ticket has been closed and then re-opened, the severity of a ticket, changes in the severity of a ticket, the priority of a ticket, changes in ticket priority, idle time in communications between a customer and a person working on the ticket, and category changes to the ticket.).

Claims 11 and 18 recite limitations already addressed by the rejection of claim 4; therefore, the same rejection applies.

As per Claim 5, Jilani discloses the system of claim 1, wherein the change-based training probability is further based on any life cycle stages corresponding to at least one of the training set service ticket and a training set product problem, and the change-based probability that the product user escalates service is further based on any life cycle stages corresponding to at least one of service ticket and a product problem (Jilani: Col. 4, lines 54-67- Col. 5 lines 1-2: Factors are considered when predicting the probability that a particular customer ticket will be escalated. These factors are related to the particular ticket category [product problem] and include changes over the ticket life cycle (e.g. changes in the category to the ticket in the life cycle, changes to the severity or priority level in the life cycle, etc.).).

Claims 12 and 19 recite limitations already addressed by the rejection of claim 5; therefore, the same rejection applies.

As per Claim 6, Jilani discloses the system of claim 1, wherein outputting the change-based probability comprises outputting an explanation why a list of any relevant factors, ranked by importance, resulted in the combined probability (Jilani: Col. 3, lines 52-67: The customer early escalation meter user interface displays the probability of a ticker getting escalated in advanced of such escalation. The ticket escalation meter or widget has the list of customer tickets sorted in descending order based on odds of escalation so that the administrators can identify the highest priority tickets. See Col. 10 lines 63-67 and Col. 11, lines 1-15 where the interface may list the description of the problem of the ticket and may graph different pieces of relevant information.).

Claim 13 recites limitations already addressed by the rejection of claim 6; therefore, the same rejection applies.

As per Claim 7, Jilani discloses the system of claim 1, wherein outputting the change-based probability that the product user escalates service for the service ticket comprises identifying service tickets which are similar to the service ticket and outputting any relevant factors associated with any identified service tickets which one of averted escalated service and efficiently handled escalated service (Jilani: Col. 4, lines 12-53: The customer early escalation meter is a visualization widget that leverages an artificial intelligence system built up on a model of machine learning  algorithms that can estimate in its backend the odds of a ticket being escalated. This estimation is based on identified factors including a past history of similar tickets and an indication that a ticket has been closed [i.e. a relevant factor associated with averted escalated service and/or efficiently handled escalated service]. See Col. 8 lines 34-36: The likelihood percentage of an escalation of the ticket is displayed on a computer display device.)).).

Claim 14 recites limitations already addressed by the rejection of claim 7; therefore, the same rejection applies.

As per Claim 20, Jilani discloses the computer program product of claim 15, where in outputting the change-based probability that the product user escalates service for the service ticket comprises at least one of identifying service tickets which are similar to the service ticket and outputting any relevant factors associated with any identified service tickets which one of averted escalated service and efficiently handled escalated service and outputting an explanation why a list of any relevant factors, ranked by importance, resulted in the combined probability (Jilani: Col. 3, lines 52-67: The customer early escalation meter user interface displays the probability of a ticker getting escalated in advanced of such escalation. The ticket escalation meter or widget has the list of customer tickets sorted in descending order based on odds of escalation so that the administrators can identify the highest priority tickets. See Col. 10 lines 63-67 and Col. 11, lines 1-15 where the interface may list the description of the problem of the ticket and may graph different pieces of relevant information.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charles et al. (US 2017/0270419): In a computer server, a ticket element generated by an issue tracking system responsive to a client request is received, where the ticket element includes a data field including data indicative of an attribute. A database including state data stored therein is accessed responsive to receipt of the ticket element. The state data relates a plurality of states that are specific to the attribute. One of the plurality of states related by the state data is identified as corresponding to a future state of the attribute based on a current state of the attribute, and a future probability of escalation of the ticket element is computed based on the future state of the attribute responsive to identification of the one of the plurality of states as corresponding thereto. An action indicator is provided in response to the client request.
Cunningham et al. (US 2011/0270770): The likelihood of a problem report being escalated to a critical status in a customer service environment is predicted by receiving historical Problem Management Records for which associated problems have been resolved and final criticality statuses have been determined, analyzing the historical Problem Management Records using at least one trainable data mining process to produce a prediction output for each historical Problem Management Record, validating the prediction output against the final criticality statuses, training the data mining process according to the validation, and, subsequently, analyzing an unresolved Problem Management Record by the trained analysis module to produce a prediction indicator and a confidence indicator for unresolved Problem Management Record to be re-classified as critical status. The unresolved Problem Management Record is escalated to critical status level responsive to the prediction indicator and the confidence indicator exceeding a predetermined threshold.
Zhang et al. (US 2018/0137516): Systems and methods are provided for scoring support messages from users indicative of the likelihood of escalation of the messages, upon which the messages may be prioritized. One exemplary method includes receiving, from a user, a support message related to a payment service provider and generating an escalation score for the support message based on a temporal factor associated with a duration associated with the support message, a source factor for the support message, and a text content factor of the support message. The exemplary method further includes identifying a likelihood of escalation of the support message based on the escalation score, whereby a support representative assigned to the support message is able to prioritize the support message over at least one other support message based on the likelihood of escalation for the support message.
Horvitz et al. (US 2012/0005132): One or more techniques and/or systems are disclosed for predicting escalations in users' goals or concerns in web-based searching and browsing. One or more escalation features are extracted from a webpage. The one or more escalation features are run through a classifier trained to estimate a likelihood of escalation. An escalation likelihood result is generated from running the trained classifier using the extracted features. The escalation likelihood result can comprise an estimation that a subsequent search query will comprise an escalation when compared to a previous search query. The escalation likelihood result can also comprise an estimation that a subsequent webpage selection will comprise an escalation when compared to a previous webpage selection.
Mockus et al (US 9,172,809): Systems, methods, and computer-readable storage media for predicting escalation risks in customer support contexts. A system implementing the example method can identify instances of customer escalation from a corpus of customer support sales, customer support, and product software development data, and determine, for the instances of customer escalation, sets of trigger conditions that were at least partially responsible for respective instances of customer escalation. Then the system can classify each of the instances of customer escalation by problem type based on the set of trigger conditions to yield classifications, and add the classifications, the sets of trigger conditions, and the instances of customer escalation to a database. Then the system can compare the database to support data to identify customers or support tasks that are likely to be escalated, and the system or a user can allocate additional support resources to proactively prevent escalations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683